DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has canceled claims 1-11, therefore the rejections directed towards those claims are moot and have been withdrawn.
Applicant’s remarks overcomes the objections and rejections pertaining to the use recitation of “open center hydraulic system” by clarifying that applicant is using a special definition by stating “that phrase describes a system where the hydraulic fluid constantly flows from the pump to the tank if the actuator is activated or not” (applicant’s remarks, page 6). Applicant’s remarks state “the non-patent literature (copy enclosed) cited in the Office action confirms this interpretation”, but the cited NPL specifies the use of control valves that have an open central path when the valve is in the neutral position, which applicant’s invention does not have. In light of applicant’s remarks, the phrase “open center hydraulic system” will be interpreted in accordance to applicant’s special definition to mean “a system where the hydraulic fluid is constantly flowing from the pump to the tank regardless if the actuator is activated or not”, without requiring the use of a control valve having an open central path of the control valve when the valve is in neutral position.
Upon further consideration, a new ground(s) of rejection is made in to address applicant’s new claims. Regarding applicant’s remarks pertaining to new claims 12-18, see new rejections below. 
Claim Interpretation
The phrase “open center hydraulic system” will be interpreted to mean “a system where the hydraulic fluid is constantly flowing from the pump to the tank regardless if the actuator is activated or not” as defined in the first paragraph of the Background section on page 1 of applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “a hydraulic valve control unit being connected to the shunt valve and the actuator valve in fluid communication”


Claims 13-17 are also rejected as failing to comply with the written description requirement because they depend from rejected claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, lines 15-17 recite “the predetermined relation providing the open area value of the shunt valve being equal to a maximum opening area value of the shunt valve and the opening area value of the actuator valve dependent on the user input data.”
This limitation can be interpreted in two different ways. The first interpretation is that the open area value of the shunt value is equal to a maximum opening area value, 
The second interpretation is that the shunt valve is equal to the maximum opening area value of the shunt valve, but not necessarily equal to the opening area of the actuator valve. In this interpretation, only the opening area value of the actuator valve is dependent on the user input data.
Applicant’s specification repeats the claimed language but does not further elaborate which of the interpretations is correct, therefore the metes and bounds of the claims are indefinite.

Claim 18, lines 14-16 recite “the predetermined relation providing the open area value of the shunt valve being equal to a maximum opening area value and the open area value of the actuator valve being greater than zero.”
This limitation can be interpreted in two different ways. The first interpretation is that the open area value of the shunt value is equal to a maximum opening area value, and is also equal to the opening area value of the actuator valve, which are both greater than zero.
The second interpretation is that the shunt valve is equal to the maximum opening area value of the shunt valve, but not necessarily equal to the opening area of the actuator valve. In this interpretation, only the opening area value of the actuator valve is coupled with the “greater than zero” recitation.


Claim 18 “at least one actuator valve” in line 4, but then recites “the actuator valve” in lines 8 and 11, 12. The recitation of “the actuator valve” should read –the at least one actuator valve—to properly refer back to the established language, otherwise it is ambiguous if the different recitations of “the actuator valve” refer to the same one or different ones that have been established with “at least one actuator valve”.

Claims 13-17 are also rejected as indefinite because they depend from indefinite claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US 10655650), hereinafter ‘Werner’ in view of VerKuilen et al. (US 7331175), hereinafter VerKuilen, and Lunzman (US 5680760)
Werner, VerKuilen, and Lunzman all disclose hydraulic systems using bypass/shunt valves (a valve that directs fluid to the tank that is located in between the pump and the hydraulic actuator) similar to the present application and therefore constitute analogous art. 

a pump (2);
a shunt valve (26) connected in fluid communication to the pump;
an actuator valve (6, 8, 10) being coupled in fluid communication to the shunt valve and being coupled to in fluid communication and controlling an actuator (14, 16, 18); and 
a hydraulic valve control unit (31, 58) being connected to the shunt valve and the actuator valve in fluid communication (if applicant’s system has this feature, then the prior art also has this feature in a likewise manner), including a processor and a memory containing instructions executable by the processor (Col. 10-11 discloses stored characteristic curves and presets which inherently requires a memory, and also discloses adapting input values and performing computer operations which inherently requires a processor, therefore these two structures are inherent in the system disclosed by Werner) and being configured to obtain user input data indicative of a desired position of the actuator to determine an opening area value of the actuator valve using a predetermined relation dependent on the user input data, to determine an open area value of the shunt valve using the predetermined relation dependent on the user input data, to control the shunt valve based on the opening area value of the shunt valve and to control the actuator valve based on the opening area value of the actuator valve (joystick input is user data that is indicative of at least a desired actuator’s 
the user input data being indicative of a desired single action operational mode with the predetermined relation being dependent on the single action operational mode (Werner Col. 13, lines 35-60 disclose using the user inputs from the joystick movements to be converted to pressure and flow values which controls the opening amount of the actuator valves and bypass flow valves; Col. 2 discloses a scenario in which the opening of the shunt valve (cut valve) is small for a more rigid hydraulic system, during a single action operation of controlling a bucket; a desired single action operational mode would be obvious to one of ordinary skill in the art as it is well known in the field of hydraulic work machines to actuate a single operation such as tilting a bucket alone, or extending a boom alone, etc., since single action operational modes are a standard operation that normally occurs during a typical use of a work machine, it would have been obvious to one of ordinary skill in the art to recognize or modify the system of Werner would include the ability for a single action operational mode);
the user input data being indicative of a desired depressurization mode, the predetermined relation being dependent on the desired depressurization operational mode, the predetermined relation providing the open area value of the shunt valve 

Werner does not explicitly disclose that the predetermined relation providing the open area value of the shunt valve being equal to a maximum opening area value of the shunt valve and the opening area value of the actuator valve dependent on the user input data.

However, Verkuilen teaches that the amount of flow directed to the tank via the bypass/shunt valve (Verkuilen shunt valve 208, 210 corresponds to shunt valve 26 of Werner, which corresponds to applicant’s shunt valve 130) may be directly proportional to the amount the bypass valve is open, and that the larger the flow area of the bypass valve, the greater the amount of the first flow of pressurized fluid diverted to tank and that a larger flow area of the bypass valve corresponds to a greater feedback provided to an operator (Verkuilen, Col. 11, lines 13-45, etc., see Fig. 3 for control method scheme).



The combination further renders obvious having an open area value of the shunt valve being equal to the a maximum opening area value, and equal to the opening area value of the actuator valve dependent on the user input data by nature of the continuously adjustable actuator valves of Werner, which would have an opening amount that corresponds to the max opening amount of the shunt valve, and would be placed at that specific opening amount dependent on the user input data depending on the desired work operation.

Further, Lunzman teaches an “open center hydraulic system” consistent with applicant’s definition, including a shunt valve 47, plurality of actuator valves 22-24, processor 34, implicit memory that stores modulation and control maps, user input joysticks 38, 36, etc., see col. 1-3, and is configured to: obtain sensor data indicative of a hydraulic fluid output flow of the pump, wherein the predetermined relation is further dependent on the output flow of the pump (sensor 48 provides data indicative of pump output as pressure may be indicative of pump output flow), a high pressure low flow operational mode that provides decreased opening area values of the one or more actuator valves relative to nominal opening area values of the one or more actuator 
Since Lunzman renders obvious having the user input data being indicative of a desired depressurization mode, the predetermined relation being dependent on the desired depressurization operational mode, the predetermined relation providing the open area value of the shunt valve being equal to a maximum opening area value and the open area value of the actuator valve being greater than zero, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated this known functionality into the system of Werner as a mere matter of applying a known technique to a known system to yield only the expected result of an 

The combination of Werner, Verkuilen, and Lunzman further renders obvious the following dependent claims:
13. (New) An open center hydraulic system according to claim 12 wherein the hydraulic valve control unit is configured to obtain sensor data indicative of a hydraulic fluid outlet flow of a pump connected to the shunt valve, the predetermined relation being dependent on the hydraulic fluid outflow of the pump (Werner, sensor data from sensor 4 which is indicative of output flow of the pump along with load pressure data is used in the control of the system; Lunzman, sensor 48 provides data indicative of pump output as pressure may be indicative of pump output flow and is used in the control of the system).

14. (New) An open center hydraulic system according to claim 12 wherein the hydraulic valve control unit is configured to repeat operation thereof (Werner, Lunzman, the hydraulic control system repeats the preceding steps of claim 12 for every user inputted joystick movement to operate the system).


Lunzman Col. 2 further discloses when the system 10 is idling (i.e. there is little or no usage by the actuators 18-20), bypass valve 47 is fully open to allow fluid flow through the bypass line 46. As an example, when actuator 18 is actuated by movement of the control valve 22 the signal 56 is sent from the control unit 34 to the bypass valve 47 to move the bypass valve 47 toward the closed position thus increasing the pressure in the line, one of ordinary skill in the art would understand “little or no usage by actuators” in the above disclosure to include a scenario in which one actuator is moved very slightly, meaning a single action operational mode while having the opening area of the bypass valve (shunt valve) 47 is opened to the max, which one of ordinary skill in the art would understand to provide the benefit of a high amount of feedback according to the teachings form VerKuilen)

16. (New) An open center hydraulic system according to claim 12 wherein the predetermined relation provides decreased open area values of the actuator valve relative to a nominal opening area value of the actuator valve (a nominal opening area value is not specified in the claims and is therefore interpreted to be a fully open area value, which would render obvious a predetermined relation that provides decreased open area values of the actuator valve relative to a nominal opening area value of the 

17. (New) An open center hydraulic system according to claim 12 wherein the opening area value of the shunt valve is based on the opening area value of the actuator valve (Werner, Col. 3 discloses that all actuator valve spools are adjustable in continuous fashion and a degree of actuation of the valves are provided as an adjustment element in the control; Col. 2 discloses that the cut valve (shunt valve) is controlled in a continuous fashion to flexibly adjust the load sensitivity and is preferably open when in the main position, Col. 6-7 disclose generating actuation signals based on converted presets based off of the user joystick input to control the actuator valves and cut valves according to pressures and volume flows;
Lunzman, Col. 2 which discloses adjusting the bypass valve opening dependent on the opening areas of the actuator valves determined by the control scheme).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DUSTIN T NGUYEN/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             
February 16, 2022